Wright,. J.
j- i*racmotkmíor new trmi. In this case plaintiff complains that the judgment, of the court below in favor of the defendant was not wari'aa'ted by the testimony. There, was ho motion for a new trial acted upon by. the cour(. helow, and hence, as we have often decided, there is nothing which we can. examine. .
We remark also, that we have the less hesitation, in thus disposing of the case from the fact that upon an examina*, tion of the. record, we strongly incline to the opinion that the judgment below was correct. The case, we think, is distinguishable from that of Cooley v. Brayton, 16 Iowa, 10, upon which plaintiff mainly relies for reversal. But, however, this may be; in view of the state of the record, we cannot disregard appellees’, objection, that there, is no question properly presented for our review, and the.judgment is, therefore,
Affirmed.